UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended June 30, 2014 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-188575 PORT OF CALL ONLINE INC. (Exact name of registrant as specified in its charter) NEVADA 27-2060863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 Warren Street, Floor 3, Charlestown, MA, 02129-3608 (Address of principal executive offices, including zip code) 617-459-6031 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date, 3,050,000 shares of common stock as of August 14, 2014. 1 Explanatory Note for Amendment 1: This Amendment #1 to our Quarterly Report only furnishes the XBRL presentation not filed with the previous 10Q filed on August 14, 2014. No other changes, revisions, or updates were made to the original amended filing. PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following interim unaudited condensed financial statements of Port of Call Online Inc. (the “Company”) for the six month period ended June 30, 2014 are included with this Quarterly Report on Form 10-Q: (a) Condensed Balance Sheets as at June 30, 2014 (unaudited) and December 31, 2013 (Audited). (b) Unaudited Condensed Statements of Operations for the three and six months ended June 30, 2014 and 2013 (c) Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (d) Notes to Condensed Financial Statements (Unaudited) 2 PORT OF CALL ONLINE, INC. CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) Assets Current assets Cash $ $ Total current assets Other assets Total other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Liabilities Accounts payable $ $ Advance from shareholder - Total liabilities $ $ Commitments and contingencies (Note 5) Stockholders’ Equity (Deficit) Common Stock, par value $0.001; 65,000,000 shares authorized; 3,050,000 shares issued and outstanding $ $ Additional paid in capital Accumulated deficit ) ) Stockholders’ Equity (Deficit) ) Total liabilities and stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 PORT OF CALL ONLINE, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Six Months Six Months Ended June 30, Ended June 30, Ended June 30, Ended June 30, Operating expenses: General and administrative $ Total operating expenses Loss from operations ) Other (expenses) income, net - Net loss $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited condensed financial statements. 4 PORT OF CALL ONLINE, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Six Months Ended June 30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net income (loss) to cash used inoperating activities: Changes in operating assets and liabilities: Other assets - ) Accounts payable Net cash used in operating activities ) ) Financing activities: Advances from shareholder - Proceeds from the issuance of common stock - - Net cash provided by financing activities - Net change in cash ) ) Cash, beginning of period Cash, end of period $ $ Cash paid for income taxes $
